Exhibit 10.1

Execution Version

 

 

 

 

LOGO [g505269g61s99.jpg]

FIFTH AMENDMENT TO CREDIT AGREEMENT

dated as of March 19, 2013

among

Memorial Production Operating LLC,

as Borrower,

The Guarantors Party Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Royal Bank of Canada, The Royal Bank of Scotland plc, Union Bank, N.A., and
Comerica Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC and J.P. Morgan Securities LLC

Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
March 19, 2013 (the “Fifth Amendment Effective Date”), is among MEMORIAL
PRODUCTION OPERATING LLC, a limited liability company formed under the laws of
the State of Delaware (the “Borrower”); MEMORIAL PRODUCTION PARTNERS LP, a
limited partnership formed under the laws of the State of Delaware (the
“Parent”); each of the other undersigned guarantors (the “Other Guarantors”, and
together with the Borrower and the Parent, the “Loan Parties”); each of the
Lenders that is a signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 14, 2011 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower has advised the Administrative Agent and the Lenders that, in
connection with the WHT Acquisition, the Borrower has entered into that certain
Purchase and Sale Agreement, dated as of March 18, 2013, attached hereto as
Exhibit A (the “WHT Acquisition Agreement”, and together with all agreements,
instruments and documents executed and delivered in connection therewith, as
amended, the “WHT Acquisition Documents”), with Memorial Resource Development
LLC, a Delaware limited liability company, WildHorse Resources, LLC, a Delaware
limited liability company, and Tanos Energy, LLC, a Delaware limited liability
company (collectively, the “Seller”), and the Borrower pursuant to which the
Borrower will (i) directly acquire all of the Equity Interests in WHT Energy
Partners LLC, a Delaware limited liability company (“WHT Energy Partners”), and
(ii) indirectly acquire (a) all of the Equity Interests in WHT Energy Partners’
Wholly-Owned Subsidiary, WHT Carthage LLC, a Delaware limited liability company
(“WHT Carthage” and, together with WHT Energy Partners, the “WHT Entities”),
(b) all of the Swap Agreements owned by the WHT Entities, and (c) all of the Oil
and Gas Properties owned by the WHT Entities (such Oil and Gas Properties
including, without limitation, those listed on Exhibits A and B of the WHT
Acquisition Agreement, and the Oil and Gas Properties listed on Exhibits A and B
of the WHT Acquisition Agreement, together with the Swap Agreements to which the
WHT Entities are a party, are collectively referred to herein as the “WHT
Assets”), in each case as more particularly described in the WHT Acquisition
Agreement.

C. The Borrower has advised the Administrative Agent and the Lenders that the
Borrower may finance all or a part of the WHT Acquisition by entering into a
second lien credit facility.

D. The parties hereto desire to (i) amend the Credit Agreement in certain
respects including, without limitation, to extend the Maturity Date and to
provide the terms on which the Borrower would be permitted to incur such second
lien indebtedness, to be effective as of the Fifth Amendment Effective Date, and
(ii) provide for the automatic increase of the Borrowing

 

Page 1



--------------------------------------------------------------------------------

Base to an amount equal to the sum of (a) the Borrowing Base in effect
immediately prior to the consummation of the WHT Acquisition plus
(b) $120,000,000, which increase is to be effective following (or substantially
contemporaneously with) the consummation of the WHT Acquisition on the WHT
Acquisition Closing Date (as defined below).

E. The Borrower has requested that Amegy Bank National Association, Credit
Agricole Corporate and Investment Bank, ING Capital LLC, Regions Bank, Sovereign
Bank, N.A., and Goldman Sachs Bank USA (each a “New Lender” and, collectively,
the “New Lenders”) become Lenders hereunder with Maximum Credit Amounts in the
amounts as shown on Annex I to the Credit Agreement (as amended hereby).

F. The Borrower has advised the Administrative Agent and the Lenders that,
substantially contemporaneously with the consummation of the WHT Acquisition,
WHT Energy Partners will merge with ETX I LLC, a Delaware limited liability
company (“ETX”) and a Loan Party, with WHT Energy Partners being the surviving
entity following such merger.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Fifth Amendment refer to the
Credit Agreement.

Section 2. Amendments as of Fifth Amendment Effective Date. In reliance on the
representations, warranties, covenants and agreements contained in this Fifth
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Credit Agreement shall be amended effective as of the
Fifth Amendment Effective Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement dated
as of March 19, 2013, among the Borrower, the Parent, the other Guarantors, the
Administrative Agent and the Lenders.

“Fifth Amendment Effective Date” means March 19, 2013.

“Permitted Second Lien Debt Term Sheet” means that certain Summary of Terms and
Conditions setting forth the terms and conditions of the Permitted Second Lien
Debt, which Summary of Terms and Conditions was provided by the Borrower and
posted to the Lenders on SyndTrak on March 14, 2013.

“Permitted Second Lien Documents” means each credit or other loan agreement
governing Permitted Second Lien Debt, all guarantees thereof and all other
agreements, documents or instruments executed and delivered by any Loan Party in
connection with, or pursuant to, the incurrence of Permitted Second Lien Debt.

 

Page 2



--------------------------------------------------------------------------------

“Permitted Senior Unsecured Notes Documents” means the Permitted Senior
Unsecured Notes, all guarantees thereof and all other agreements, documents or
instruments executed and delivered by any Loan Party in connection with, or
pursuant to, the issuance of Permitted Senior Unsecured Notes.

“WHT Acquisition Agreement” has the meaning given to such term in the Fifth
Amendment, as such agreement may be amended from time to time to the extent
permitted under this Agreement.

“WHT Acquisition Closing Date” has the meaning given to such term in the Fifth
Amendment.

“WHT Assets” has the meaning given to such term in the Fifth Amendment.

2.2 Amended Definitions. The definitions of “Intercreditor Agreement”, “LIBO
Rate”, “Loan Documents”, “Maturity Date”, “Permitted Additional Debt”, and
“Permitted Second Lien Debt” contained in Section 1.02 of the Credit Agreement
are hereby amended and restated in their entirety to read in full as follows:

“Intercreditor Agreement” means (a) the Intercreditor Agreement substantially in
the form of Exhibit B to the Fifth Amendment among the Borrower, the other Loan
Parties, the Administrative Agent and Wells Fargo Energy Capital, Inc. (or such
other party reasonably acceptable to the Administrative Agent), as
administrative agent under the Permitted Second Lien Debt Documents, and (b) if
such Permitted Second Lien Debt is refinanced or replaced in accordance with the
terms of the Intercreditor Agreement, any successor intercreditor agreement
entered into in connection therewith, which shall be on terms and conditions
acceptable to the Administrative Agent and the Majority Lenders in their sole
discretion, in each case as the same may from time to time be amended, modified,
supplemented or restated from time to time.

“LIBO Rate” means the greater of: (a) 0% and (b) with respect to any Eurodollar
Borrowing for any Interest Period, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to

 

Page 3



--------------------------------------------------------------------------------

such Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of an
amount comparable to such Eurodollar Borrowing and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, the Intercreditor Agreement, the Letter of Credit Agreements, the Letters
of Credit, the Agency Fee Letter, and the Security Instruments.

“Maturity Date” means March 19, 2018.

“Permitted Additional Debt” means, at any time, either (a) the Debt evidenced by
the Permitted Senior Unsecured Notes, if Permitted Senior Unsecured Notes are
then outstanding, or (b) the Permitted Second Lien Debt, if Permitted Second
Lien Debt is then outstanding.

“Permitted Second Lien Debt” means (a) Debt incurred on the WHT Acquisition
Closing Date by the Borrower pursuant to a second lien credit facility under
which Wells Fargo Energy Capital, Inc. (or such other party reasonably
acceptable to the Administrative Agent) serves as “administrative agent” to
finance part of the purchase price for the WHT Acquisition; provided that such
Debt shall, in each case: (i) be in an aggregate original principal amount not
to exceed $75,000,000 less the net cash proceeds received by the Parent from the
issuance by the Parent of its Equity Interests during the period from and
including the Fifth Amendment Effective Date to and including the WHT
Acquisition Closing Date; (ii) not provide for any scheduled payment of
principal, scheduled mandatory Redemption or scheduled sinking fund payment
before the date that is one year following the WHT Acquisition Closing Date,
(iii) be evidenced and governed by documentation containing terms and conditions
that are satisfactory to the Administrative Agent and the Majority Lenders in
their sole discretion (provided, that the terms and conditions contained in the
Permitted Second Lien Debt Term Sheet shall be deemed satisfactory to the
Administrative Agent and the Majority Lenders, and the terms and conditions
contained in the definitive loan documentation of such Permitted Second Lien
Debt transaction shall be deemed satisfactory to the Administrative Agent and
the Majority Lenders if the terms and conditions of such definitive loan
documentation reflect the terms and conditions set forth in the Permitted Second
Lien Debt Term Sheet (or any other term sheet that has been approved by the
Administrative Agent and the Majority Lenders) and are otherwise reasonably
acceptable to the Administrative Agent); and (iv) at all times be subject to the
Intercreditor Agreement, and (b) any second lien Debt incurred to refinance or
replace the Debt referred to in the foregoing clause (a), to the extent such
refinancing or replacement is permitted under the Intercreditor Agreement.

 

Page 4



--------------------------------------------------------------------------------

2.3 Deletion of Definitions. The definitions of “Permitted Additional Debt
Documents”, “Permitted Rise Acquisition Debt”, “Permitted Rise Acquisition Debt
Documents”, “Permitted Rise Acquisition Debt Term Sheet” and “Rise Intercreditor
Agreement” contained in Section 1.02 of the Credit Agreement are each hereby
deleted in their entirety.

2.4 Amendment to Section 2.07(g) of the Credit Agreement. Section 2.07(g) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(g) Reduction in the Borrowing Base – Permitted Second Lien Debt. In addition to
the other automatic reductions of the Borrowing Base set forth herein, if, as of
the date that is 180 days following the WHT Acquisition Closing Date, Permitted
Second Lien Debt remains outstanding, the Borrowing Base shall automatically be
reduced, effective immediately on such date, by an amount equal to 25% of the
total principal amount of the then outstanding Permitted Second Lien Debt (as
such principal amount is set forth in the certificate of a Responsible Officer
of the Borrower delivered pursuant to Section 8.01(t)), and such new Borrowing
Base shall be effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders until the next redetermination or
modification of the Borrowing Base pursuant to this Agreement. Such decrease in
the Borrowing Base shall occur without any vote of the Lenders or action by the
Administrative Agent. Upon any such redetermination, the Administrative Agent
shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders.

2.5 Amendment to Section 5.01(b) of the Credit Agreement. Section 5.01(b) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital or
liquidity adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

Page 5



--------------------------------------------------------------------------------

2.6 Amendment to Section 8.01(m) of the Credit Agreement. Section 8.01(m) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

(m) Issuance of Permitted Senior Unsecured Notes and Incurrence of Permitted
Second Lien Debt. In the event the Parent or the Borrower intends to issue
Permitted Senior Unsecured Notes, prior written notice of such intended offering
of such Permitted Senior Unsecured Notes, the amount thereof, and the
anticipated date of closing and promptly when available will furnish a copy of
the preliminary offering memorandum (if any) and the final offering memorandum
(if any). In the event the Borrower intends to incur Permitted Second Lien Debt,
prior written notice of such intended incurrence, the amount thereof, and the
anticipated date of closing, which notice shall include a copy of the term sheet
relating to such Permitted Second Lien Debt (if different from the Permitted
Second Lien Debt Term Sheet) for the review and approval of the Administrative
Agent and the Majority Lenders and the Borrower will subsequently (but prior to
the execution thereof) furnish the material documents governing the Permitted
Second Lien Debt to the Administrative Agent for approval.

2.7 New Section 8.01(t) of the Credit Agreement. A new clause (t) is hereby
added to Section 8.01 of the Credit Agreement immediately following clause
(s) thereof, which clause (t) shall read in full as follows:

(t) Notice of Outstanding Principal Balance of Permitted Second Lien Debt. On
the date that is 180 days following the WHT Acquisition Closing Date, if any
Permitted Second Lien Debt remains outstanding as of such date, a certificate of
a Responsible Officer of the Borrower setting forth the outstanding principal
amount of Permitted Second Lien Debt as of such date, which certificate will be
used to calculate the automatic reduction in the Borrowing Base pursuant to
Section 2.07(g), if applicable.

2.8 Amendments to Section 8.14 of the Credit Agreement. Section 8.14(b) of the
Credit Agreement is hereby amended by (a) deleting the reference to “or
Permitted Rise Acquisition Debt” contained in such Section and (b) replacing the
reference to “10” with a reference to “20” in the second sentence of such
Section.

2.9 New Section 8.18 of the Credit Agreement. A new Section 8.18 is hereby added
to the Credit Agreement immediately following Section 8.17 thereof, which
Section 8.18 shall read in full as follows:

Section 8.18 Mandatory Prepayment of Permitted Second Lien Debt. If (a) the
Parent or the Borrower receives any cash proceeds from the issuance of Permitted
Senior Unsecured Notes or from the issuance of Equity Interests in the Parent or
the Borrower at any time while any Permitted Second Lien Debt remains
outstanding, and (b) no Event of Default exists at such time, then,
substantially contemporaneously with the receipt of such cash proceeds, the
Borrower shall make a mandatory prepayment in respect of such outstanding
Permitted Second Lien Debt in an amount equal to 100% of the net cash proceeds

 

Page 6



--------------------------------------------------------------------------------

received by the Parent or the Borrower in connection with such issuance of
Permitted Senior Unsecured Notes or Equity Interests (or such lesser amount as
may be necessary to repay the Permitted Second Lien Debt in full); provided,
that, if an Event of Default exists at such time, the Borrower shall not be
permitted to call, make or offer to make any Redemption of or otherwise Redeem
(whether in whole or in part) any principal of any Permitted Second Lien Debt.

2.10 Amendment to Section 9.01(c) of the Credit Agreement. Section 9.01(c) is
hereby amended and restated in its entirety to read in full as follows:

(c) Total Leverage Ratio. The Borrower will not, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending March 31, 2013 on which
any Permitted Second Lien Debt remains outstanding, permit the Parent’s ratio of
(i) Total Funded Debt as of such day to (ii) Consolidated EBITDAX for the
Rolling Period ending on such day to be greater than 4.50 to 1.00.

2.11 Amendment to Section 9.02 of the Credit Agreement. Clauses (f), (g),
(h) and (i) of Section 9.02 of the Credit Agreement are hereby deleted and
replaced with the following:

(f) Debt under the Permitted Senior Unsecured Notes and guarantees thereof by
any Loan Party; provided that, after giving effect to the substantially
contemporaneous prepayment of Permitted Second Lien Debt with the proceeds of
Permitted Senior Unsecured Notes as contemplated in Section 8.18, in no event
shall any Permitted Senior Unsecured Notes be permitted to be outstanding at any
time any Permitted Second Lien Debt is outstanding;

(g) Permitted Second Lien Debt and guarantees thereof by any Loan Party;
provided that, after giving effect to the substantially contemporaneous
prepayment of Permitted Second Lien Debt with the proceeds of Permitted Senior
Unsecured Notes as contemplated in Section 8.18, in no event shall any Permitted
Second Lien Debt be permitted to be outstanding at any time any Permitted Senior
Unsecured Notes are outstanding; and

(h) other Debt not to exceed $15,000,000 in the aggregate at any one time
outstanding.

2.12 Amendments to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended by (a) amending and restating clause
(d) thereof to read in its entirety as “(d) Liens securing Debt permitted by
Section 9.02(g) that are subject to the Intercreditor Agreement”, (b) amending
and restating clause (f) thereof to read in its entirety as “ (f) [reserved.]”
and (c) deleting the reference to “(other than Liens securing the Indebtedness
and Excepted Liens)” contained in the last paragraph of such Section and
inserting in lieu thereof a reference to “(other than Liens securing the
Indebtedness, Excepted Liens and Liens permitted by Section 9.03(d))”.

2.13 Amendments to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended by replacing the reference to “Permitted
Additional Debt and Permitted Rise Acquisition Debt” in the heading of such
Section with a reference to “Permitted Additional Debt” and by amending and
restating clause (b) of such Section in its entirety as follows:

 

Page 7



--------------------------------------------------------------------------------

(b) Repayment of Permitted Senior Unsecured Notes and Permitted Second Lien
Debt; Amendment of Terms of Permitted Senior Unsecured Notes Documents and
Permitted Second Lien Documents. The Borrower will not, and will not permit any
other Loan Party to, prior to the date that is 180 days after the Maturity Date:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Unsecured Notes, except that, so long as no Default exists, the
Borrower may, substantially contemporaneously with its receipt of any cash
proceeds from (A) any issuance of Permitted Senior Unsecured Notes or (B) any
sale of Equity Interests in the Borrower or the Parent (other than Disqualified
Capital Stock), prepay or otherwise Redeem Permitted Senior Unsecured Notes in
an amount equal to the amount of the net cash proceeds of such issuance of
Permitted Senior Unsecured Notes or such sale of Equity Interests of the
Borrower or the Parent;

(ii) call, make or offer to make any Redemption of or otherwise Redeem (whether
in whole or in part) any principal of any Permitted Second Lien Debt, except
that, notwithstanding the foregoing, the Borrower shall be permitted to (A) pay
or otherwise Redeem Permitted Second Lien Debt to the extent required under
Section 8.18 and (B) pay or otherwise Redeem Permitted Second Lien Debt
substantially contemporaneously with its receipt of any cash proceeds from the
incurrence of any Permitted Second Lien Debt described in clause (b) of the
definition thereof;

(iii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Senior Unsecured Notes Documents (except to the extent a new issuance
of Permitted Senior Unsecured Notes, the proceeds of which were used to Redeem
existing Permitted Senior Unsecured Notes pursuant to the foregoing clause (i),
would be permitted to have such terms as so amended, modified, waived or
otherwise changed) if the effect thereof would be to (A) shorten its maturity or
average life, (B) increase the amount of any payment of principal thereof,
(C) increase the rate or shorten any period for payment of interest thereon, or
(D) modify or amend covenants or events of default such that the resulting
covenants and events of default in respect thereof, taken as a whole, are more
restrictive with respect to the Loan Parties than the covenants and Events of
Default in this Agreement without this Agreement being contemporaneously amended
to add similar provisions (as determined in good faith by senior management of
the General Partner); or

(iv) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Second Lien Documents except to the extent permitted under the
Intercreditor Agreement.

 

Page 8



--------------------------------------------------------------------------------

2.14 Amendment to Section 9.18 of the Credit Agreement. Section 9.18(a)(i) of
the Credit Agreement is hereby amended by deleting the reference to “is in
effect for each of crude oil, natural gas and natural gas liquids, which may be
hedged with Swap Agreements for crude oil,” contained therein and inserting in
lieu thereof a reference to “is in effect for each of crude oil, natural gas and
natural gas liquids (which, in the case of natural gas liquids, may be hedged
with Swap Agreements for crude oil),”.

2.15 Amendment to Section 10.01(d) of the Credit Agreement. Section 10.01(d) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.01(i), Section 8.01(n), Section 8.01(t),
Section 8.02, Section 8.03, Section 8.14, Section 8.15 or in Article IX of this
Agreement.

2.16 Amendment to Section 10.02 of the Credit Agreement. Clause (c) of
Section 10.02 of the Credit Agreement is hereby amended by inserting the
following language immediately following clause (c)(vii) thereof, which shall
read in full as follows:

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an Eligible Contract Participant shall not be applied to
any Excluded Swap Obligations owing to a Secured Swap Provider (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
Eligible Contract Participants to ensure, as nearly as possible, that the
proportional aggregate recoveries with respect to Indebtedness described in
clause fourth above by Secured Swap Providers that are the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Indebtedness pursuant to clause fourth above).

2.17 Amendment to Section 11.12 of the Credit Agreement. Section 11.12 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

Section 11.12 Intercreditor Agreements. The Lenders hereby authorize the
Administrative Agent to enter into any intercreditor agreement with any Secured
Swap Provider and the Intercreditor Agreement and to amend any such agreements
in accordance with the provisions of Section 12.02. Each Lender (by receiving
the benefits thereunder and of the collateral pledged pursuant to the Security
Instruments) agrees that the terms of each such intercreditor agreement and the
Intercreditor Agreement shall be binding on such Lender and its successors and
assigns, as if it were a party thereto.

 

Page 9



--------------------------------------------------------------------------------

2.18 Amendment to Section 12.04(d) of the Credit Agreement. Section 12.04(d) is
hereby amended and restated in its entirety to read in full as follows:

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section 12.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

2.19 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Fifth Amendment and any Borrowings made on the Fifth Amendment Effective
Date, (a) each Lender who holds Loans in an aggregate amount less than its
Applicable Percentage (after giving effect to this Fifth Amendment) of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and
used to repay Loans outstanding to each Lender who holds Loans in an aggregate
amount greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Applicable Percentage (after giving effect to this Fifth
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Revolving Credit Exposure applicable to each Lender
equals its Applicable Percentage (after giving effect to this Fifth Amendment)
of the aggregate Revolving Credit Exposure of all Lenders and (d) the Borrower
shall be required to make any break-funding payments required under Section 5.02
of the Credit Agreement resulting from the Loans and adjustments described in
this Section 2.19.

Section 3. Borrowing Base Increase upon Consummation of the WHT Acquisition. In
reliance on the representations, warranties, covenants and agreements contained
in this Fifth Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 5 hereof, the Loan Parties, Administrative Agent,
and Lenders hereby agree that the Borrowing Base shall be redetermined and
automatically increased to an amount equal to the sum of (x) the Borrowing Base
in effect immediately prior to the consummation of the WHT Acquisition plus
(y) $120,000,000, which increase is to be effective following the consummation
of the WHT Acquisition on the WHT Acquisition Closing Date. The Borrowing Base
shall remain at such level until the next Scheduled Redetermination, the next
Interim Redetermination or other adjustment to the Borrowing Base thereafter,
whichever occurs first pursuant to the Credit Agreement as amended hereby. The
redetermination of the Borrowing Base provided for in this Section 3, if it
occurs, shall be deemed to be the Scheduled Redetermination scheduled for on or
about April 1, 2013 for purposes of Section 2.07 of the Credit Agreement. If the
conditions to the effectiveness of the redetermination of the Borrowing Base
provided for in this Section 3 that are set forth in Section 5 hereof are not
satisfied on or before April 30, 2013, the Borrower and the Lenders agree that,
notwithstanding Section 2.07(b) of the Credit Agreement to the contrary, the
Scheduled Redetermination scheduled from on or about April 1, 2013 shall occur
as soon as reasonably practicable following April 30, 2013.

 

Page 10



--------------------------------------------------------------------------------

Section 4. Conditions Precedent to this Fifth Amendment. The effectiveness of
the amendments to the Credit Agreement contained in Section 2 and Section 7
hereof, and the increase of the Borrowing Base set forth in Section 3 hereof is
subject to the following:

4.1 The Administrative Agent shall have received counterparts of this Fifth
Amendment from the Loan Parties and each of the Lenders.

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Fifth Amendment Effective Date including, without
limitation, an extension fee for the benefit of the Lenders (other than the New
Lenders) in an amount for each such Lender equal to ten (10) basis points
(0.10%) of the amount of such Lender’s Commitment as of the Fifth Amendment
Effective Date.

4.3 The Administrative Agent shall have received duly executed amendments to the
Security Instruments comprised of mortgages and deeds of trust, each in form and
substance reasonably acceptable to the Administrative Agent.

4.4 The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(a) resolutions of its board of directors (or comparable governing body) with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver this Fifth Amendment and to enter into the transactions contemplated
herein, and (b) the Organizational Documents of the Borrower and such Guarantor,
certified as being true and complete.

4.5 The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Loan Parties.

4.6 The Administrative Agent shall have received an opinion of Akin Gump Strauss
Hauer & Feld L.L.P., special counsel to the Loan Parties, in form and substance
reasonably acceptable to the Administrative Agent and its counsel.

4.7 The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of this Fifth Amendment, and such notice shall be conclusive and
binding.

Section 5. Conditions to Borrowing Base Increase upon the WHT Acquisition. The
increase of the Borrowing Base provided for in Section 3 hereof shall only occur
to the extent that each of the following conditions is satisfied:

5.1 Each of the conditions set forth in Section 4 hereof shall have been
satisfied.

5.2 The closing date of the WHT Acquisition (the “WHT Acquisition Closing Date”)
occurs on or prior to April 30, 2013.

 

Page 11



--------------------------------------------------------------------------------

5.3 The Administrative Agent shall have received (a) a certificate of a
Responsible Officer of the Borrower certifying: (i) that the Borrower is
concurrently consummating the WHT Acquisition and indirectly acquiring all of
the WHT Assets in accordance with all Governmental Requirements and the terms of
the WHT Acquisition Documents, with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto
and with no provision of such WHT Acquisition Documents having been waived,
amended, supplemented or otherwise modified in any material respect without the
approval of the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed; provided, that, for the avoidance of doubt, it
shall be reasonable for the Administrative Agent to withhold its consent to any
such waiver or amendment that removes any Oil and Gas Properties (other than a
waiver or amendment which removes up to $2,000,000 of Oil and Gas Properties (as
determined by the Administrative Agent) from the WHT Assets)); and (ii) as to
the final purchase price for the Equity Interests in WHT Energy Partners after
giving effect to all adjustments as of the WHT Acquisition Closing Date and
specifying, by category, the amount of such adjustment; (b) original
counterparts or copies, certified as true and complete by a Responsible Officer
of the Borrower, of each of the WHT Acquisition Documents not previously
delivered and certified to the Administrative Agent, which WHT Acquisition
Documents shall have terms and conditions reasonably satisfactory to the
Administrative Agent; and (c) such other related documents and information as
the Administrative Agent shall have reasonably requested.

5.4 No Default, Event of Default, or Borrowing Base Deficiency exists
immediately prior to or after giving effect to such increase in the Borrowing
Base.

5.5 After giving effect to the WHT Acquisition and any additional title
information and Security Instruments delivered by the Borrower to the
Administrative Agent in connection therewith, (A) the Administrative Agent shall
have received title information satisfactory to it on at least 80% of the total
value of the Oil and Gas Properties evaluated in the most recent Reserve Report
(as supplemented by any applicable Reserve Reports relating to the WHT Assets)
and (B) the Mortgaged Properties shall represent at least 80% of the total value
of the Oil and Gas Properties evaluated in the most recent Reserve Report (as
supplemented by any applicable Reserve Reports relating to the WHT Assets).

5.6 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the WHT Acquisition Closing Date including, without
limitation, a Borrowing Base increase fee for the benefit of each Increasing
Lender (as defined below), in an amount for each such Increasing Lender equal to
fifty (50) basis points (0.50%) of the amount of such Increasing Lender’s
Increased Commitment (as defined below). As used herein, “Increasing Lender”
means each Lender (including the New Lenders) whose Commitment after giving
effect to Section 3 and Section 7.1 hereof exceeds such Lender’s Commitment, if
any, that was in effect immediately prior to giving effect to Section 3 and
Section 7.1 hereof, and “Increased Commitment” means the amount of such excess.

5.7 The Administrative Agent shall be satisfied with the environmental condition
of the WHT Assets.

5.8 The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that, concurrently with the funding of
any Loans on the WHT Acquisition Closing Date and application of the proceeds
thereof, (a) any amounts due under any

 

Page 12



--------------------------------------------------------------------------------

existing credit facilities of the WHT entities have been paid in full, (b) all
commitments to lend under such credit facilities have been terminated, and
(c) all Liens encumbering (i) the Equity Interests in the WHT Entities, (ii) the
WHT Assets, and (iii) all other Property of the WHT Entities will be released
(other than the Liens securing the Indebtedness and created pursuant to the
Security Instruments and Excepted Liens identified in clauses (a) to (d) and
(f) of the definition thereof, subject to the provisos at the end of such
definition).

5.9 The Administrative Agent shall have received (a) such duly executed Security
Instruments including, without limitation, such supplements and amendments to
the Security Agreement and the Guaranty Agreement as necessary pursuant to which
(i) each WHT Entity becomes a Guarantor, (ii) each WHT Entity grants to the
Administrative Agent a perfected, first-priority security interest in
substantially all of the material tangible and intangible personal property
assets owned by it, (iii) the Loan Parties grant to the Administrative Agent a
perfected, first-priority security interest in the Equity Interests in each WHT
Entity owned by each such Loan Party, (b) evidence of the consummation of the
merger between ETX and WHT Energy Partners, and (c) such other stock
certificates, stock powers, closing documents, certificates, authorization
resolutions, Organizational Documents and legal opinions, in each case as shall
be reasonably requested by, and in form and substance reasonably satisfactory
to, the Administrative Agent.

5.10 The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount (as amended by Section 7.1 hereof) dated as of the WHT Acquisition
Closing Date.

5.11 The Administrative Agent shall have received satisfactory evidence that the
Borrower has entered into incremental Swap Agreements on or after March 8, 2013
with Approved Counterparties containing terms that are reasonably satisfactory
to the Administrative Agent and pursuant to which the Loan Parties have hedged
notional volumes of natural gas, crude oil and natural gas liquids (which, in
the case of natural gas liquids, may be hedged with Swap Agreements for crude
oil) not less than the volumes set forth in the table below, for each applicable
calendar year set forth in the table below:

 

Year

   Natural Gas
(MMbtu)      Natural Gas
Liquids (Bbls)      Crude Oil (Bbls)  

2013

     1,080,000         200,000         18,000   

2014

     2,160,000         294,000         21,000   

2015

     2,160,000         N/A         48,000   

2016

     3,600,000         N/A         12,000   

2017

     3,240,000         N/A         N/A   

2018

     3,840,000         N/A         N/A   

 

Page 13



--------------------------------------------------------------------------------

5.12 The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

Section 6. Return of Promissory Notes. Promptly upon receipt of any replacement
Note under Section 5.10 hereof, each Lender shall return to the Administrative
Agent (for delivery to the Borrower for cancellation) any other Note in such
Lender’s possession that was previously delivered to such Lender under the
Credit Agreement.

Section 7. Amendments as of WHT Acquisition Closing Date. In reliance on the
representations, warranties, covenants and agreements contained in this Fifth
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof, the Credit Agreement shall be automatically amended
(without any further action required by any party) effective as of the WHT
Acquisition Closing Date in the manner provided in this Section 7.

7.1 Replacement of Annex I. Annex I to the Credit Agreement shall be replaced in
its entirety with Annex I-A attached hereto and Annex I-A attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Section 7.1 and any Borrowings made on the WHT Acquisition Closing Date,
(a) each Lender who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this Section 7.1) of all Loans shall advance
new Loans which shall be disbursed to the Administrative Agent and used to repay
Loans outstanding to each Lender who holds Loans in an aggregate amount greater
than its Applicable Percentage of all Loans, (b) each Lender’s participation in
each Letter of Credit, if any, shall be automatically adjusted to equal its
Applicable Percentage (after giving effect to this Section 7.1), (c) such other
adjustments shall be made as the Administrative Agent shall specify so that the
Revolving Credit Exposure applicable to each Lender equals its Applicable
Percentage (after giving effect to this Section 7.1) of the aggregate Revolving
Credit Exposure of all Lenders and (d) the Borrower shall be required to make
any break-funding payments required under Section 5.02 of the Credit Agreement
resulting from the Loans and adjustments described in this Section 7.1.

Section 8. New Lenders. Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement as amended
hereby, to the same extent as if such New Lender were an original signatory
thereto. Each New Lender hereby appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as amended hereby as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto. Each New Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Fifth Amendment, to consummate the
transactions contemplated hereby and to become a party to, and a Lender under,
the Credit Agreement as amended hereby, (b) it has received a copy of the Credit
Agreement and copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Fifth Amendment and to become a Lender on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Fifth

 

Page 14



--------------------------------------------------------------------------------

Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder. If the WHT Acquisition
Closing Date does not occur, and the conditions set forth in Section 5 hereof
are not satisfied, in each case, on or prior to April 30, 2013, any New Lender
with a Maximum Credit Amount of $0.00 shall automatically cease to be a Lender
for all purposes under the Credit Agreement and the other Loan Documents as of
May 1, 2013.

Section 9. Second Lien Intercreditor Agreement. Each Lender hereby consents to
the terms of, and authorizes the Administrative Agent to enter into in the event
that the Borrower incurs Permitted Second Lien Debt, a form of Intercreditor
Agreement with respect to the Permitted Second Lien Debt that is substantially
in the form attached hereto as Exhibit B, and each Lender agrees that the terms
of such Intercreditor Agreement shall be binding on such Lender and its
successors and assigns, as if it were a party thereto.

Section 10. Representations and Warranties; Etc. Each Loan Party hereby affirms:
(a) that as of the date hereof, all of the representations and warranties
contained in each Loan Document to which such Loan Party is a party are true and
correct in all material respects as though made on and as of the date hereof
(unless made as of a specific earlier date, in which case, was true as of such
date), (b) no Defaults exist under the Loan Documents or will, after giving
effect to this Fifth Amendment, exist under the Loan Documents and (c) no
Material Adverse Effect has occurred.

Section 11. Miscellaneous.

11.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Fifth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fifth Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

11.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Fifth Amendment,
(b) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, as amended hereby,
(c) acknowledges, renews and extends its continued liability under the Guaranty
Agreement and the other Loan Documents to which it is a party, as amended hereby
and (d) agrees that its guarantee under the Guaranty Agreement and the other
Loan Documents to which it is a party remains in full force and effect with
respect to the Indebtedness, as amended hereby.

11.3 Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

 

Page 15



--------------------------------------------------------------------------------

11.4 No Oral Agreement. THIS WRITTEN FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

11.5 Governing Law. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Fifth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

11.7 Severability. Any provision of this Fifth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.8 Successors and Assigns. This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[signature pages follow]

 

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:   MEMORIAL PRODUCTION OPERATING LLC,   a Delaware limited liability
company     By:  

Memorial Production Partners LP,

its sole member

    By:  

Memorial Production Partners GP LLC,

its general partner

      By:   /s/ Andrew J. Cozby       Name:   Andrew J. Cozby       Title:  
Vice President & Chief Financial Officer GUARANTORS:   MEMORIAL PRODUCTION
PARTNERS LP,   a Delaware limited partnership     By:  

Memorial Production Partners GP LLC,

its general partner

      By:   /s/ Andrew J. Cozby       Name:   Andrew J. Cozby       Title:  
Vice President & Chief Financial Officer   COLUMBUS ENERGY, LLC,   a Delaware
limited liability company     By:   Memorial Production Operating LLC, its sole
member     By:   Memorial Production Partners LP, its sole member     By:  
Memorial Production Partners GP LLC, its general partner       By:   /s/ Andrew
J. Cozby       Name:   Andrew J. Cozby       Title:   Vice President & Chief
Financial Officer

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

  ETX I LLC, a Delaware limited liability company     By:   Memorial Production
Operating LLC, its sole member    

By:

  Memorial Production Partners LP, its sole member    

By:

  Memorial Production Partners GP LLC, its general partner       By:   /s/
Andrew J. Cozby       Name:   Andrew J. Cozby       Title:   Vice President &
Chief Financial Officer  

RISE ENERGY OPERATING, LLC, a

Delaware limited liability company

    By:   Memorial Production Operating LLC, its sole member     By:   Memorial
Production Partners LP, its sole member     By:   Memorial Production Partners
GP LLC, its general partner       By:   /s/ Andrew J. Cozby       Name:   Andrew
J. Cozby       Title:   Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

  RISE ENERGY MINERALS, LLC, a Delaware limited liability company          

By:

  Rise Energy Operating, LLC, its sole member    

By:

  Memorial Production Operating LLC, its sole member    

By:

  Memorial Production Partners LP, its sole member    

By:

  Memorial Production Partners GP LLC, its general partner       By:   /s/
Andrew J. Cozby       Name:   Andrew J. Cozby       Title:   Vice President &
Chief Financial Officer           RISE ENERGY BETA, LLC, a Delaware limited
liability company             By:   Rise Energy Operating, LLC, its sole member
            By:   Memorial Production Operating LLC, its sole member            
By:   Memorial Production Partners LP, its sole member           By:   Memorial
Production Partners GP LLC, its general partner               By:   /s/ Andrew
J. Cozby       Name:   Andrew J. Cozby       Title:   Vice President & Chief
Financial Officer

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

MEMORIAL PRODUCTION FINANCE

CORPORATION, a Delaware corporation

  By:   /s/ Andrew J. Cozby   Name:   Andrew J. Cozby   Title:   Vice President
& Chief Financial Officer

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and a Lender By:   /s/ Shiloh Davila Name:   Shiloh Davila Title:   Vice
President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   JPMORGAN CHASE BANK, N.A., as a Lender   By:   /s/ Ryan Aman   Name:  
Ryan Aman   Title:   Authorized Officer

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   CITIBANK, N.A., as a Lender   By:   /s/ Phil Ballard   Name:   Phil
Ballard   Title:   Vice-President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   COMERICA BANK, as a Lender   By:   /s/ Jeff Treadway   Name:   Jeff
Treadway   Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   ROYAL BANK OF CANADA, as a Lender   By:   /s/ Mark Lumpkin, Jr.  
Name:   Mark Lumpkin, Jr.   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   THE ROYAL BANK OF SCOTLAND PLC, as a Lender   By:   /s/ Sanjay Remond
  Name:   Sanjay Remond   Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   U.S. BANK NATIONAL ASSOCIATION, as a Lender   By:   /s/ Justin M.
Alexander   Name:   Justin M. Alexander   Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   UNION BANK, N.A., as a Lender   By:   /s/ Haylee Dallas   Name:  
Haylee Dallas   Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   BARCLAYS BANK PLC, as a Lender   By:   /s/ Sreedhar R. Kona   Name:  
Sreedhar R. Kona   Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A., as a Lender   By:   /s/ Michael Clayborne  
Name:   Michael Clayborne   Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   NATIXIS, as a Lender   By:   /s/ Louis P. Laville, III   Name:   Louis
P. Laville, III   Title:   Managing Director   By:   /s/ Daniel Payer   Name:  
Daniel Payer   Title:   Managing Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:  

AMEGY BANK NATIONAL ASSOCIATION, as

a Lender

  By:   /s/ William B. Robinson   Name:   William B. Robinson   Title:   Vice
President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:  

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as a Lender

  By:   /s/ Mark Roche   Name:   Mark Roche   Title:   Managing Director   By:  
/s/ Michael Willis   Name:   Michael Willis   Title:   Managing Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   ING CAPITAL LLC, as a Lender   By:   /s/ Charles Hall   Name:  
Charles Hall   Title:   Managing Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   REGIONS BANK, as a Lender   By:   /s/ Daniel G. Steele   Name:  
Daniel G. Steele   Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   SOVEREIGN BANK, N.A. as a Lender   By:   /s/ David O’Driscoll   Name:
  David O’Driscoll   Title:   Senior Vice President  

By:

  /s/ Mark Connelly  

Name:

  Mark Connelly   Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:   GOLDMAN SACHS BANK USA, as a Lender   By:   /s/ Mark Walton   Name:  
Mark Walton   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO CREDIT AGREEMENT -

MEMORIAL PRODUCTION OPERATING LLC]



--------------------------------------------------------------------------------

Annex I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

Wells Fargo Bank, National Association

     15.21739130 %    $ 152,173,913.06   

JPMorgan Chase Bank, N.A.

     15.21739130 %    $ 152,173,913.06   

The Royal Bank of Scotland plc

     9.56521739 %    $ 95,652,173.91   

Comerica Bank

     9.56521739 %    $ 95,652,173.91   

Union Bank, N.A.

     9.56521739 %    $ 95,652,173.91   

Royal Bank of Canada

     9.56521739 %    $ 95,652,173.91   

Citibank, N.A.

     6.46739130 %    $ 64,673,913.04   

Natixis

     6.46739130 %    $ 64,673,913.04   

Barclays Bank PLC

     6.46739130 %    $ 64,673,913.04   

Bank of America, N.A.

     6.46739130 %    $ 64,673,913.04   

U.S. Bank National Association

     5.43478261 %    $ 54,347,826.08   

Amegy Bank National Association

     0.00000000 %    $ 0.00   

Credit Agricole Corporate and Investment Bank

     0.00000000 %    $ 0.00   

ING Capital LLC

     0.00000000 %    $ 0.00   

Regions Bank

     0.00000000 %    $ 0.00   

Sovereign Bank, N.A.

     0.00000000 %    $ 0.00   

Goldman Sachs Bank USA

     0.00000000 %    $ 0.00      

 

 

   

 

 

 

TOTAL

     100.00 %    $ 1,000,000,000.00      

 

 

   

 

 

 



--------------------------------------------------------------------------------

Annex I-A

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

Wells Fargo Bank, National Association

     12.50000000 %    $ 125,000,000.00   

JPMorgan Chase Bank, N.A.

     12.50000000 %    $ 125,000,000.00   

The Royal Bank of Scotland plc

     7.75862069 %    $ 77,586,206.91   

Comerica Bank

     7.75862069 %    $ 77,586,206.91   

Union Bank, N.A.

     7.75862069 %    $ 77,586,206.91   

Royal Bank of Canada

     7.75862069 %    $ 77,586,206.91   

Citibank, N.A.

     7.75862069 %    $ 77,586,206.91   

Natixis

     5.60344828 %    $ 56,034,482.75   

Barclays Bank PLC

     5.60344828 %    $ 56,034,482.75   

Bank of America, N.A.

     5.60344828 %    $ 56,034,482.75   

U.S. Bank National Association

     5.60344828 %    $ 56,034,482.75   

Amegy Bank National Association

     2.58620690 %    $ 25,862,068.96   

Credit Agricole Corporate and Investment Bank

     2.58620690 %    $ 25,862,068.96   

ING Capital LLC

     2.58620690 %    $ 25,862,068.96   

Regions Bank

     2.58620690 %    $ 25,862,068.96   

Sovereign Bank, N.A.

     2.58620690 %    $ 25,862,068.96   

Goldman Sachs Bank USA

     0.86206897 %    $ 8,620,689.65      

 

 

   

 

 

 

TOTAL

     100.00 %    $ 1,000,000,000.00      

 

 

   

 

 

 



--------------------------------------------------------------------------------

Exhibit A

WHT Acquisition Agreement

[attached]



--------------------------------------------------------------------------------

Exhibit B

Form of Second Lien Intercreditor Agreement

[attached]